Citation Nr: 9919939	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a right knee injury, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1965.

This appeal arises from a rating decision of April 1997 from 
the San Juan, Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of ankylosis of the right knee.

3.  Extension was to 0 degrees and flexion was to 110 
degrees.

4.  Arthritis was shown on X-ray and there was painful 
motion.


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for 
arthritis of the right knee are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5256, 5256, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in December 1978, service connection for 
"residuals injury right knee, status post drainage 
hemarthrosis" was granted with a noncompensable disability 
rating assigned.  The rating decision in April 1997 increased 
the disability rating to 30 percent.  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Disability due to degenerative arthritis is rated based on 
limitation of motion of the joint affected.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

Under the criteria of Diagnostic Code 5256, entitled "Knee, 
ankylosis of," a 30 percent disability rating is warranted 
for ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted for ankylosis in flexion between 10 and 20 
degrees, and a 50 percent rating is warranted for ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
appropriate for extremely unfavorable ankylosis in flexion at 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).

Where there is recurrent subluxation or lateral instability, 
a 10 percent disability is warranted for slight symptoms, a 
20 percent rating is appropriate for moderate symptoms, and a 
30 percent rating for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

The veteran's right knee disability is currently rated as 30 
percent disabling under the provisions of Diagnostic Code 
5257.  This is the maximum rating that is available in the 
Schedule for the subluxation and instability manifestations 
of the veteran's right knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

A rating greater than 30 percent may be available for 
ankylosis of the knee.  However, there is no evidence in the 
record of ankylosis of the right knee.  Therefore, Diagnostic 
Code 5256 is not applicable in evaluating the veteran's knee 
disability.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5256 
(1998).  

During the pendency of the veteran's claim and appeal, 
Precedent Opinions from the VA Office of General Counsel 
indicated that a separate disability rating may also be 
awarded for arthritis with limitation of motion of the knee.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The January 1997 VA 
examination report notes severe crepitation in the right 
knee, and pain on active and passive motion.  Extension was 
to 0 degrees and flexion was to 110 degrees.  A January 1997 
report of VA X-rays notes moderately severe osteoarthritis.  
The motion shown in the examination report is greater than 
the motion required for a compensable disability rating under 
the provisions of Diagnostic Codes 5260 and 5261 for 
limitation flexion and extension of the knee.  However, as 
noted, arthritis was shown on X-ray, and there was 
crepitation and pain on motion.  Additionally, flexion was 
less than full.  See 38 C.F.R. § 4.71, Plate II (1998).  
Painful motion is productive of disability and is entitled to 
the minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (1998).  The minimum compensable rating for limitation 
of motion of the knee is 10 percent.  Additionally, since 
arthritis was shown on X-ray and motion was less than full, a 
10 percent is also available under the provisions of 
Diagnostic Code 5003.  Therefore, a separate 10 percent 
rating for arthritis of the right knee is warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (1998).

Based on the above, the evidence supports granting a separate 
10 percent disability rating due to arthritis of the right 
knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5256, 5256, 5260, 5261 (1998).


ORDER

A separate 10 percent rating due to arthritis of the right 
knee is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

